On Rehearing
HARWOOD, Presiding Judge.
In his brief on application for rehearing counsel for appellant complains that we did not write to the court’s action in denying his motion to set aside the verdict made shortly after the jury returned its verdict of guilty.
In connection with this motion the appellant presented Cluster Alverson, the alleged assaulted party.
The Solicitor objected to Alverson as a witness on the grounds that he was not competent to testify.
On voir dire Alverson testified that he did not know how old he was; that he had never been to school much, as he had to go to work; that his work has been plowing, and first one thing and then another; that he knows that people who lie go to torment.
The court overruled the Solicitor’s objection to Alverson as a witness.
On direct examination he testified that the appellant had not assaulted him as charged; that he did not receive a subpoena as a witness in this case though he saw Mr. Patterson when he was at Mrs. Wallace’s.
In rebuttal Mr. Patterson denied he had seen Mr. Alverson when he served Mrs. Wallace, but that when he did try to find Mr. Alverson to serve him he was informed that “they got so rough they run him off.”
The court denied the motion to set aside the verdict.
The court below saw and heard the , witnesses presented on the hearing on' the motion. The testimony of Alverson,1 if it be believed to the required extent, was negative, and merely cumulative of evidence offered by the defense at the trial. We would not be justified in concluding that the trial judge abused the sound discretion vested in him by the law in such matters. See numerous authorities cited in 7 Ala.Dig., Criminal Law, I®=3938(1), 941 (I)-
Application overruled.